 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                 Case No.: 2:15-cr-00285-APG-PAL

 4             Plaintiff                               Order (1) Granting Joinder, (2) Accepting
                                                       Magistrate Judge’s Report of Findings and
 5 v.                                                  Recommendation, and (3) Denying Motion
                                                                     to Suppress
 6 CHARLES BURTON RITCHIE, et al.,
                                                             [ECF Nos. 167, 206, 214, 215, 216]
 7             Defendant

 8            On February 23, 2018, defendant Charles Burton Ritchie moved to suppress evidence

 9 found during a search of a warehouse in Las Vegas, Nevada.1 Ritchie’s co-defendants Benjamin

10 Galecki and Ryan Eaton moved to join the motion to suppress.2 On June 20, 2018, Magistrate

11 Judge Leen granted the motions to join but recommended that the motion to suppress be denied.3

12 She found that Ritchie’s motion was nearly identical to Galecki’s 2016 motion to suppress,

13 raising the same issues and supported by the same evidence. Accordingly, she interpreted

14 Ritchie’s motion as seeking reconsideration of Galecki’s motion and denied it because Ritchie

15 and his co-defendants had not (1) presented new evidence or law to support their claim that they

16 have standing to challenge the search of the warehouse or (2) shown that the court committed

17 clear error in denying the original motion to suppress.

18             Ritchie objected to that recommendation,4 and Galecki and Eaton move to join his

19 objections.5 I have conducted a de novo review of the issues to which Ritchie objected, as

20
     1
21       ECF No. 167.
     2
         ECF Nos. 169, 172.
22   3
         ECF No. 206.
23   4
         ECF No. 214.
     5
         ECF Nos. 215, 216.
 1 required under Local Rule IB 3-2. Judge Leen’s Report of Findings and Recommendation sets

 2 forth the proper legal analysis and factual bases for the decision, and I adopt it as my own.

 3         IT IS ORDERED that Galecki and Eaton’s motions for joinder (ECF Nos. 215, 216) are

 4 granted.

 5         IT IS FURTHER ORDERED that Magistrate Judge Leen’s Report of Findings and

 6 Recommendation (ECF No. 206) is accepted in its entirety. Defendant Ritchie’s motion to

 7 suppress (ECF No. 167) is denied.

 8         DATED this 13th day of December, 2018.

 9

10
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
